OPINION — AG — ** ELECTION — COURTHOUSE — PETITION ** THE BOARD OF COUNTY COMMISSIONERS MUST SATISFY ITSELF FROM ANY DEPENDABLE INFORMATION AVAILABLE, SUCH AS COUNTY REGISTRATION RECORDS, TAX RECORDS, ETC., AS TO THE SUFFICIENCY OF ANY PETITION IT RECEIVES FOR AN ELECTION TO VOTE UPON THE ISSUANCE OF BONDS FOR THE ERECTION OF A COUNTY COURTHOUSE, AND THAT THERE IS NO DEFINITE STATUTORY METHOD FOR DETERMINING WHETHER OR NOT SUCH A PETITION CONTAINS THE SIGNATURES OF AT LEAST ONE SIXTH OF THE " QUALIFIED ELECTORS AND TAX PAYERS " OF THE COUNTY. (ELECTION, CALLING PETITION, BONDS, VOTERS) CITE: 19 O.S. 731 [19-731], 19 O.S. 734 [19-734] (J. H. JOHNSON)